 
 
IB 
Union Calendar No. 530
112th CONGRESS 2d Session 
H. R. 4121
[Report No. 112–727] 
IN THE HOUSE OF REPRESENTATIVES 
 
March 1, 2012 
Mr. Schrader (for himself, Ms. Hahn, Mr. Cicilline, Ms. Chu, Ms. Velázquez, Mr. Peters, and Mr. Richmond) introduced the following bill; which was referred to the Committee on Small Business 
 

December 21, 2012
Additional sponsor: Ms. Clarke of New York


December 21, 2012
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic
For text of introduced bill, see copy of bill as introduced on March 1, 2012




A BILL 
To provide for a program to provide Federal contracts to early stage small businesses, and for other purposes. 
 

1.Short titleThis Act may be cited as the Early Stage Small Business Contracting Act of 2012.
2.In generalThe Small Business Act (15 U.S.C. 631 et seq.) is amended by adding at the end the following:

46.Program to provide federal contracts to early stage small businesses
(a)EstablishmentThe Administrator shall establish and carry out a program in accordance with the requirements of this section to provide improved access to Federal contract opportunities for early stage small business concerns.
(b)Procurement contracts
(1)In generalIn carrying out subsection (a), the Administrator, in consultation with other Federal agencies, shall identify procurement contracts of Federal agencies for award under the program.
(2)Contract awardsUnder the program established pursuant to this section, the award of a procurement contract of a Federal agency identified by the Administrator pursuant to paragraph (1) shall be made by the agency to an eligible program participant selected, and determined to be responsible, by the agency.
(3)Competition
(A)Sole sourceA contracting officer may award a sole source contract under this program if such concern is determined to be a responsible contractor with respect to performance of such contract opportunity and the contracting officer does not have a reasonable expectation that 2 or more early stage small business concerns will submit offers for the contracting opportunity and in the estimation of the contracting officer, the contract award can be made at a fair and reasonable price.
(B)restricted competitionA contracting officer may award contracts on the basis of competition restricted to early stage small business concerns if the contracting officer has a reasonable expectation that not less than 2 early stage small business concerns will submit offers and that the award can be made at a fair market price.
(4)Contract valueContracts shall be awarded under this program if its value is greater than $3,000 and less than half the upper threshold of section 15(j)(1) of the Small Business Act.
(c)EligibilityOnly an early stage small business concern shall be eligible to compete for a contract to be awarded under the program. The Administrator shall certify that a small business concern is an early stage small business concern, or the Administrator shall approve a Federal agency, a State government, or a national certifying entity to certify that the business meets the eligibility criteria of an early stage small business concern.
(d)Technical assistanceThe Administrator shall provide early stage small business concerns with technical assistance and counseling with regard to—
(1)applying for and competing for Federal contracts; and
(2)fulfilling the administrative responsibilities associated with the performance of a Federal contract.
(e)Attainment of contract goalsAll contract awards made under the program shall be counted toward the attainment of the goals specified in section 15(g) of the Small Business Act.
(f)RegulationsThe Administrator shall—
(1)issue proposed regulations to carry out this section not later than 180 days after the date of enactment of this Act; and
(2)issue final regulations to carry out this section not later than 270 days after the date of enactment of this Act.
(g)Report to congressNot later than April 30, 2015, the Administrator shall transmit to the Congress a report on the performance of the program.
(h)DefinitionsFor purposes of this section, the following definitions shall apply:
(1)ProgramThe term program means a program established pursuant to subsection (a).
(2)Early stage small business concernThe term early stage small business concern means a small business concern that—
(A)has not more than 15 employees; and
(B)has average annual receipts that total not more than $1,000,000, except if the concern is in an industry with an average annual revenue standard that is less than $1,000,000, as defined by the North American Industry Classification System..
3.Repeal of similar programSection 304 of the Small Business Administration Reauthorization and Amendments Act of 1994 (15 U.S.C. 644 note) is repealed.
 

December 21, 2012
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
